UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
 MERCEDES LIRIANO, et al.,                                        :
                                              Plaintiffs,         :
                                                                  :
                            -against-                             :         19 Civ. 11245 (LGS)
                                                                  :
                                                                  :              ORDER
 NEW YORK CITY DEPARTMENT OF                                      :
 EDUCATION, et al.,                                               :
                                              Defendants.         :
 -------------------------------------------------------------    X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 6, 2021, Defendant Catania filed a pre-motion letter in anticipation of a

motion to dismiss (the “Motion”) (Dkt. No. 142), and, on June 11, 2021, Plaintiffs filed a responsive

letter (Dkt. No. 145). It is hereby

        ORDERED that Defendant Catania and Plaintiffs shall brief the Motion according to the

following schedule:

             •   by July 30, 2021, Defendant Catania shall file the Motion with a memorandum of law

                 not to exceed twenty-five (25) pages;

             •   by August 27, 2021, Plaintiffs shall file their opposition, not to exceed twenty-five (25)

                 pages; and

             •   by September 10, 2021, Defendant Catania shall file any reply in support of the

                 Motion, not to exceed ten (10) pages.

Defendant Catania and Plaintiffs shall comply with the Court’s Individual Rules, and if in effect, the

Emergency Individual Rules and Practice in light of COVID-19. It is further

        ORDERED that, by August 27, 2021, Defendant New York City Department of Education

shall file any letter reserving its rights, not to exceed five (5) pages.

Dated: July 2, 2021
       New York, New York
